The State /s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 4, 2015

                            No. 04-15-00420-CR and 04-15-00421-CR

                                   Jose Luis Garza-RAMIREZ,
                                             Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the County Court at Law No. 13, Bexar County, Texas
                              Trial Court No. 478490 and 478491
                        Honorable Crystal D. Chandler, Judge Presiding

                                          ORDER
       The court has examined the clerk’s records in Nos. 04-15-00420-CR and 04-15-00421-
CR and is of the opinion that, in the interest of efficient administration, they should be
consolidated for purposes of briefing and argument.

        We, therefore, ORDER Nos. 04-15-00420-CR and 04-15-00421-CR consolidated for
purposes of briefing and argument on appeal. The parties must file motions, briefs, and other
pleadings as if the appeals were one but put both appeal numbers in the style of the case.
However, a record must be filed in each appeal, the record in each case will remain separate and,
if supplementation of the record becomes necessary, the supplemental material must be filed in
the appeal to which it applies. The cases must be argued together in one brief, as in a single
appeal, and if oral argument is requested and granted, the entire case must be argued as a single
appeal, with the total time limit for each party equal to the ordinary time limit for a single appeal.
The court will dispose of the appeals with the same judgment, opinion, and mandate. This order
does not extend the briefing schedule.
                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2015.

                                                       __________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court